
	
		II
		110th CONGRESS
		2d Session
		S. 3599
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25
			 (legislative day, September 17), 2008
			Mr. Kyl introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to
		  add crimes committed in Indian country or exclusive Federal jurisdiction as
		  racketeering predicates.
	
	
		1.Crimes committed in Indian country or
			 exclusive Federal jurisdiction as racketeering predicatesSection 1961(1)(A) of title 18, United
			 States Code, is amended by inserting , or would have been so chargeable
			 if the act or threat (other than gambling conducted pursuant to Federal law)
			 had not been committed in Indian country (as defined in section 1151) or in any
			 other area of exclusive Federal jurisdiction, after chargeable
			 under State law.
		
